Title: General Orders, 3 October 1775
From: Washington, George
To: 



Head Quarters [Cambridge] Octobr 3rd 1775
Parole Malden.Countersign Norfolk


Any Officer, non Commission’d Officer, or Soldier, who shall hereafter be detected playing at Toss-up, pitch & hustle, or any other Games of chance, in, or near the Camp or Villages bordering on the encampments; shall without delay be confined and punished for disobedience of orders.
Doctor Isaac Foster, to take the direction and superintendency of the General Hospital, until further orders, and is to be obeyed as Director during that time.
The General does not mean by the above Order, to discourage

sports of exercise and recreation, he only means to discountenance and punish Gaming.
Ensign Proctor of Capt. Fletcher’s Company, in Colonel Doolittles regt tried at a late General Court Martial for “absenting himself from his regiment from the 9th of August, to the 27th Sept. following”—The Court find the prisoner guilty of the Crime, and order him to be mulcted one months pay for his offence.
John Gallop of Capt. Watkins Company, in Col. Pattersons Regt tried at the above Court Martial, for “absenting himself from his regiment from the 27th June—to the 27th of Septembr following, and carrying off and disposing of a Colony Gun”—The Court find the prisoner guilty of the Crimes wherewith he was accused and sentence him to be whipped on bare back, Fifteen Lashes, and order the Value of the Gun to be stop’d out of his pay.
